Citation Nr: 1031748	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-43 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim of entitlement 
to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND


The Veteran served in Vietnam from August 1970 to May 1971.  His 
MOS was "field wireman."  The Veteran reports that while in-
service delivering mail, he was subjected to enemy sniper fire.  
He also reported that while stationed at Bien Hoa on November 17, 
1970, the base came under attack.  The record shows that the 
Veteran served with the 5th Battalion, 42nd Artillery, an element 
of the 1st Cavalry Division.

There is supporting evidence of the November 17 attack on Bien 
Hoa.  Roger P. Fox, Air Base Defense in the Republic of Vietnam 
1961-1972, p. 195 (Office of Air Force History, 1979).  This 
record shows that on November 17, 1970, Bien Hoa received 28 
mortar rounds.  Three Americans were killed, and 23 American and 
11 South Vietnamese troops were injured.  The record does not 
confirm that the Veteran's unit was located at Bien Hoa.

Records associated with the file indicate the Veteran was 
diagnosed as having PTSD by his private physician, Dr. HJ, in 
August 2008.  Dr. HJ cited the Veterans reports of receiving 
sniper fire, and an incoming attack, among other combat 
stressors.  He also noted the Veteran's reports that he was in 
great fear. 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor. 75 Fed. Reg.  
39843 (July 13, 2010). 

Specifically, the final rule amends, in part, 38 C.F.R. § 
3.304(f) in that "[i]f a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist  activity 
and a VA psychiatrist or psychologist, or a psychiatrist  or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor."  38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's  response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.   

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010.  75 Fed. Reg. 39,852 (Jul. 13, 2010); 75 Fed. Reg. 
41,092 (Jul. 15, 2010) (to be codified at 38 C.F.R. § 3.304).

Even prior to the recent regulatory change, no credible 
supporting evidence was required for a combat stressor claimed by 
a Veteran who participated in combat.  38 C.F.R. § 3.304(f) 
(2009).  The Court has held that receiving enemy fire can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  A determination that a veteran engaged in 
combat with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation of 
the type or form of evidence that may be used to support such a 
finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support 
a claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 
(1998). 

Findings by a VA examiner are required to determine whether he 
meets the criteria of the recently amended regulation.  Further 
development is also required to determine whether the Veteran was 
stationed at Bien Hoa when it was attacked.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the location of the Veteran's unit on 
November 17, 1970. 

2.  The RO/AMC should afford the Veteran a 
VA 
psychiatric examination to determine 
whether he suffers from a current 
psychiatric disability, including PTSD, 
that is related to service. 

The claims file, including a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner. The examiner 
should note such review in the examination 
report or in an addendum.

If PTSD is diagnosed (under DSM-IV 
criteria), the examiner should identify 
the elements supporting the diagnosis, to 
include the stressor(s) and if the 
Veteran's claimed stressor(s) is related 
to the Veteran's fear of in-service 
hostile military or terrorist activity.

If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  

If any other acquired psychiatric disorder 
is found to be present, the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or more ) that the disorder 
originated while the Veteran was serving 
on active duty or is otherwise 
etiologically related to service.  The 
examiner should provide a rationale for 
the opinion.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is 
so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  If the benefit for which an appeal has 
been perfected remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


